—In an action to recover damages for personal injuries, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Luciano, J.), dated September 24, 1991, as denied their motion for summary judgment dismissing the complaint for failure to establish that the plaintiff had suffered a serious injury as defined by Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the defendants’ contention, we find that the affirmation submitted by the plaintiff’s treating physician was sufficient to raise a triable issue as to whether the plaintiff suffered a serious injury. In that affirmation, the physician indicated that the plaintiff had suffered a permanent disc dessication, which, based on the plaintiff’s history, was causally related to the accident. Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.